Citation Nr: 1521494	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for cyst on the kidney.

4.  Entitlement to an initial compensable rating for reactive airway disease prior to September 12, 2011, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to service connection for Valley Fever residuals.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1990 and from October 2003 to September 2006.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in January 2010, July 2010, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a hearing before a Decision Review Office (DRO) at the RO in March 2012, and before the undersigned Veterans Law Judge (VLJ) in March 2015.  Transcripts of both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's skin disorder, reactive airway, and Valley Fever claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes the issue of entitlement to an increased rating for service-connected hypothyroidism has been raised by the record in an April 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's kidney cyst was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. 
§§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for a grant of service connection for kidney cyst are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With respect to the tinnitus claim, the Board notes that for the reasons stated below it finds that service connection is warranted for this disability.  As this represents a complete grant of the benefits sought on appeal regarding this claim, no further discussion of VA's duties to notify and assist is warranted for this aspect of the appeal.

In regard to the kidney cyst claim, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2009.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) while on active duty.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his kidney cyst claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2012 and March 2015 hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, while he has indicated additional treatment for his kidney cyst, he has not identified outstanding evidence which relates the etiology of this condition to his active service.  Moreover, as detailed below, he was accorded a VA medical examination in July 2010 which addressed the etiology of his kidney cyst.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the opinion of the July 2010 VA examination on this matter, and the Veteran has not otherwise identified any prejudice or deficiency therein on this matter.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned March 2012 and March 2015 hearings, Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the aforementioned hearings, both the DRO in March 2012 and the undersigned VLJ in March 2015 accurately identified the appellate claims and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).

The record reflects the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War period.  Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) . 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Tinnitus

Initially, the Board observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination. In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307 , 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015).

The Veteran has essentially contended that he developed tinnitus during his second period of active service as a result of in-service noise exposure and has described the circumstances thereof. 

The Board observes that nothing in the record reflects the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion. Consequently, his contentions cannot constitute competent medical evidence. 38 C.F.R. § 3.159(a)(1).  However, as already noted tinnitus can be diagnosed by lay evidence alone.  Moreover, the Veteran has indicated that his tinnitus developed during active service.  In short, he has indicated continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Nothing in the record available for the Board's review appears to explicitly refute the Veteran's contentions on this matter.

The Board acknowledges that a December 2009 VA audio examiner stated that an opinion could not be provided regarding the Veteran's complaints of bilateral tinnitus due, in part, to the inability to obtain reliable objective data secondary to non-organic component.  In addition, a December 2009 VA ear disease examiner stated that he had no way to be certain of the Veteran's account of bilateral intermittent tinnitus since the Veteran's hearing was essentially normal it seemed less likely that he would have tinnitus.  Therefore, the examiner stated the issue of whether the Veteran has tinnitus would be a matter of pure speculation.  

Despite the foregoing, the Board must reiterate that the record does not explicitly refute the Veteran's account of recurrent tinnitus beginning while on active duty.  As already stated, a claimant's lay account of such is generally sufficient to diagnose tinnitus.  Further, the Board notes that the law mandates resolving all reasonable doubt in favor of the Veteran in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In pertinent part, the Court stated in Alemany v. Brown, 9 Vet. App. 518 (1996) that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  Therefore, service connection is warranted for this disability.

Analysis - Kidney Cyst

Initially, the Board notes that the evidence of record documents the Veteran has a cyst on the kidney.  The Board observes this is a known clinical diagnosis, and nothing in the record suggests it is a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration.

The Veteran has indicated that he developed kidney problems in 2005, which is also in his second period of active duty.  However, the Board notes that as the kidney is an internal condition, particularly the cyst that is the focus of this appeal, competent medical evidence is required to diagnose such a condition.  Here, there is no indication the Veteran was diagnosed with or treated for a kidney cyst in any of his service treatment records, to include both periods of active duty and his Reserve service.  In fact, the record indicates the kidney cyst was first documented by medical tests conducted more than a year after his discharge from service in 2006.  The lack of any competent medical evidence of the claimed condition until after service can serve as probative evidence against a service connection claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In view of the lack of a documented kidney cyst until after the Veteran's separation from service, the Board finds that competent medical evidence is also required to determine whether it is etiologically linked to service.  The Board has already determined the Veteran is not qualified to render competent medical evidence.  In addition, this finding also applies to his spouse who has provided supporting evidence to include testimony at the March 2015 hearing.  Further, the only competent medical opinion to expressly address this matter is that of the July 2010 VA examiner which is against the claim.  Specifically, the examiner stated that following review of the existing medical records, the Veteran's history, clinical examination and the test results the Veteran's cyst in the upper pole of the right kidney was less likely as not (less than 50/50 probability) the condition treated in military service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already found that the July 2010 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's history from review of the claims folder.  In addition, the examiner noted relevant medical history findings in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal terms.  Moreover, the examiner supported the aforementioned opinion by stated rationale with reference to relevant findings in the record.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the July 2010 VA examiner's opinion in this matter; and that no prejudice or deficiency has been otherwise identified for this opinion.  Consequently, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's kidney cyst was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for kidney cyst is denied.



REMAND

Initially, the Board notes that the Veteran's claim of service connection for Valley Fever residuals was denied by a July 2014 rating decision.  The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to that decision in August 2014.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on this claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

With respect to his skin disorder and reactive airway disease claims, the Board notes the Veteran indicated there were outstanding medical treatment records that had not been associated with this case, and that the majority of such treatment was through VA.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  He also indicated more recent treatment trough Mercy Hospital and Carolina Medical University Hospital than what has already been associated with the VA claims folder in this case.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes the Veteran testified that he had been prescribed daily inhaler use throughout the pendency of this case, which could warrant at least a 10 percent rating prior to September 12, 2011.  He also intimated this disability had increased in severity since the most recent VA examination in July 2011.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a new examination of the service-connected reactive airway disease is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the skin disorder claim, the Veteran essentially contends he developed recurrent skin rashes during his second period of active duty.  In pertinent part, he has attributed his skin problems to possible asbestos exposure, as well as a residual of his claimed Valley Fever.  As the Valley Fever claim is to be remanded for the promulgation of an SOC, it would appear these claims are inextricably intertwined.  Moreover, the Board notes the Veteran was accorded VA examinations in this case, to include in July 2010 when he was diagnosed with eczematous skin rash in the groin and anal area.  Although the examiner did express an opinion against the skin disorder being etiologically linked to service, this opinion did not address the claimed asbestos exposure; Valley Fever (which admittedly appears to be first advanced after the examination); or whether the skin disorder is consistent with an undiagnosed illness or a medically unexplained chronic multi symptom illness in accord with 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board must also note that the examiner does not appear to address the Veteran's account of recurrent skin problems beginning in service, which is something capable of lay observation.

In light of the foregoing, another skin examination should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) as to the issue of entitlement to service connection for Valley Fever residuals, and advise him of the time period in which to perfect an appeal as to this issue.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his skin problems and reactive airway disease since September 2013 to include Mercy Hospital and Carolina Medical University Hospital.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period as indicated at the March 2015 Board hearing, (pages 10, 34, 39).

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service skin symptomatology; as well as the nature, extent and severity of his reactive airway disease symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected reactive airway disease.  The claims folder should be made available to the examiner for review before the examination.  In addition to the current examination findings, the examiner should indicate whether the record reflects daily inhaler use prior to September 12, 2011.

5.  The Veteran should also be afforded an examination to determine the current nature and etiology of his claimed skin disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed skin disorder is attributable to a known clinical diagnosis.   If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to any environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War, his contentions of asbestos exposure, and/or his contentions regarding Valley Fever?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

A complete rationale for any opinions expressed on the examination should be provided.  

6.  After completing any additional development deemed necessary, readjudicate the skin disorder and reactive airway disease claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


